Exhibit 10(r)

AWARD AGREEMENT

(Directors’ Discounted Stock Options)

 

To:                                                      Grant Number: (Name of
Optionee)    Date of Grant:

There hereby is granted to you, as a Director of Invacare Corporation (
“Invacare” ) or of a subsidiary, an option to purchase                     
Invacare Common Shares, no par value, at an option price of $         per Share
in lieu of some or all of the fees you would otherwise earn for services to be
performed in calendar year 2011. This option is granted to you pursuant to the
Invacare Corporation 2003 Performance Plan (the “Plan”) and is subject to the
terms and conditions set forth below. This option is not an incentive stock
option as defined in Section 422 of the Internal Revenue Code (the “Code”).
Please acknowledge your acceptance of the terms of this option by signing on the
reverse side.

 

  

A. Malachi Mixon, III

Chairman of the Board

I. GRANT OF OPTION AND VESTING DATE

Since this option represents compensation for services to be provided by you as
a Director during 2011, in order to have any rights with respect to this option,
you must be a Director during 2011. If you are not a Director on January 1,
2011, this grant shall be null and void. If you are a Director continuously from
January 1, 2011 through December 31, 2011, you will have fully satisfied the
service requirements for vesting with respect to this option. To the extent this
option is vested (a “vested option”), you will be entitled to exercise it in
whole or in part, during the year(s) of exercise and in the number or percentage
of shares exercisable in such year(s), as is set forth on the separate election
made by you prior to the date of grant hereof, which is incorporated into this
Agreement, or at such earlier date(s) as may be provided herein.

II. TERM OF OPTION

(a) The term of the option shall be for a period of no more than ten (10) years
commencing on the Date of Grant as set forth above. The option shall expire at
the close of

 

1



--------------------------------------------------------------------------------

regular business hours at Invacare’s principal office at the time it is fully
exercised, or if not so exercised, as of the last applicable date for exercise
as set forth in the remainder of this Section II or, if earlier, the applicable
date set forth in Section III or V.

(b) If on or after January 1, 2011, you have a Separation from Service prior to
Retirement for reasons other than death or Disability, your outstanding vested
options will be exercisable within the 90-day period following the date of your
Separation from Service. Notwithstanding the foregoing, if your Separation from
Service occurs on or after October 3 of a calendar year but not later than
November 15 of such year, your outstanding vested options must be exercised no
later than December 31 of such year, and if your Separation from Service occurs
after November 15, your outstanding vested options must be exercised between
January 1 of the year following your Separation from Service and the ninetieth
(90th) day following the date of your Separation from Service; provided,
however, that if your elected year of exercise for any portion of the option is
earlier than the dates specified in this paragraph, then such portion of the
option must be exercised, if at all, in such earlier elected year.

(c) If on or after January 1, 2011, you become Disabled on or before June 30 of
a calendar year, your outstanding vested options will be exercisable at any time
up to December 31 of such year. If you become Disabled after June 30 of a
calendar year, your outstanding vested options will be exercisable at any time
between January 1 of the year following the year in which you became Disabled
and the first anniversary of the date you became Disabled; provided, however,
that if your elected year for exercise for any portion of the option is earlier
than the dates specified in this paragraph, then such portion of the option must
be exercised, if at all, in such earlier elected year.

(d) If on or after January 1, 2011, you die on or before June 30 of a calendar
year while you are a Director or Retired Director your personal representative
may exercise your outstanding vested options at any time up to December 31 of
such calendar year. If your death occurs after June 30 of a calendar year, your
personal representative may exercise your outstanding vested options between
January 1 of the calendar year following the year in which you died and the
first anniversary of the date of your death; provided, however, that if your
elected year for exercise for any portion of the option is earlier than the
dates specified in this paragraph, then such portion of the option must be
exercised, if at all, in such earlier elected year.

(e) Except as provided in subsection (d) above or Section V below, if you become
a Retired Director, your outstanding vested option shall be exercisable during
the year(s) elected as of the date of this grant.

(f) Notwithstanding anything else herein, other than the right to designate one
or more years for exercise made prior to the date of grant hereunder, no
Director, Retired Director or beneficiary or representative of a Director or
Retired Director may choose the taxable year of the Director in which an option
shall be exercised.

(g) In the event that on or after January 1, 2011, you incur a Separation from
Service during the one-year vesting period, your option will be pro-rated for
the percent of time served.

 

2



--------------------------------------------------------------------------------

(h) For purposes of this option agreement, the following meanings shall apply:

 

  (i) “Change in Control” means the happening of any of the following events:

 

  (1) Any one person, or more than one person acting as a group (other than
(x) the Company or any of its subsidiaries, or (y) any employee benefit plan or
employee stock ownership plan or related trust of the Company or any of its
subsidiaries, or (z) any person or entity organized, appointed, or established
by the Company or any of its subsidiaries, for or pursuant to the terms of any
such plan or trust), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company (as
determined by reference to voting power in the election of directors). However,
if any one person, or more than one person acting as a group, is considered to
own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a Change in Control. An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
cash or other property will be treated as an acquisition of stock for purposes
of this subparagraph (i). This subparagraph (i) applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction.

 

  (2) Any one person, or more than one person acting as a group (other than
(x) the Company or any of its subsidiaries, or (y) any employee benefit plan or
employee stock ownership plan or related trust of the Company or any of its
subsidiaries, or (z) any person or entity organized, appointed, or established
by the Company or any of its subsidiaries, for or pursuant to the terms of any
such plan), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company (as determined by reference to voting power in the election
of directors).

 

  (3) A majority of members of the Board of Directors is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors prior to the date of the
appointment or election.

 

  (4)

Any one person, or more than one person acting as a group (other than (x) the
Company or any of its subsidiaries, or (y) any

 

3



--------------------------------------------------------------------------------

 

employee benefit plan or employee stock ownership plan or related trust of the
Company or any of its subsidiaries, or (z) any person or entity organized,
appointed, or established by the Company or any of its subsidiaries, for or
pursuant to the terms of any such plan), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons), whether by operation of law or otherwise, assets from the Company
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions.

In determining whether a Change in Control has occurred, this definition shall
be interpreted in accordance with regulations under Code Section 409A.

 

  (ii) The term “Disabled” or Disability” shall mean that the Director is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, unable to engage in any substantial gainful
activity. Without limitation, for purpose of this option agreement, a Director
will be deemed to have a Disability if the Director is determined to be totally
disabled by the Social Security Administration.

 

  (iii) The term “Retirement” shall mean a Separation from Service that occurs
at or after the Director has attained age 55 with 5 years of service with the
Company, including service as a Director or as an employee. A Director who
incurs a Separation from Service at or after Retirement shall be a Retired
Director.

 

  (iv) The term “Separation from Service” shall mean the good faith and complete
termination of the contractual relationship between the Director and the Company
and all affiliates, which includes:

 

  (1) a voluntary resignation;

 

  (2) involuntary discharge for any reason, with or without cause, including a
failure to be re-elected after standing for election as a Director;

 

  (3) Retirement; or

 

  (4) death.

In determining whether a Separation from Service has occurred, this definition
shall be interpreted in accordance with regulations under Code Section 409A with
respect to Separation from Service, including, without limitation, whether it is
reasonably anticipated that no further services will be performed by the
Director after a certain date.

 

4



--------------------------------------------------------------------------------

III. TERMINATION OF OPTION UNDER CERTAIN CIRCUMSTANCES

If permitted by law, the Compensation and Management Development Committee of
the Company (the “Committee”) may cancel your option at any time if you are not
in compliance with all applicable provisions of this Agreement or the Plan or if
you, without the prior written consent of the Committee, engage in any of the
following activities: (i) you render services for an organization, or engage in
a business, that is, in the judgment of the Committee, in competition with
Invacare; (ii) you disclose to anyone outside of Invacare, or use for any
purpose other than Invacare’s business, any confidential information or material
relating to Invacare, whether acquired by you during or after your service with
Invacare, in a fashion or with a result that is or may be injurious to the best
interests of Invacare, as determined by the Committee; or (iii) you otherwise
intentionally commit an act materially inimical to the interests of Invacare or
a subsidiary.

The Committee may, in its discretion and as a condition to the exercise of your
option, require you to represent in writing that you are in compliance with all
applicable provisions of this Agreement and the Plan and have not engaged in any
activities referred to in the preceding paragraph.

IV. EXERCISE OF OPTION

The option may be exercised by delivering to the Invacare Finance Department, at
Invacare’s principal office, a completed Notice of Exercise of Option
(obtainable from the Finance Department) setting forth the number of shares with
respect to which your option is being exercised. Such Notice shall be
accompanied by either payment in full for the shares, or the execution of a
cashless exercise in accordance with the procedures established by the
Committee.

V. CHANGE IN CONTROL

Upon a Change in Control on or after January 1, 2011, your outstanding options
will immediately vest and be exercisable with respect to all shares covered
therein within the 90-day period following such Change in Control.
Notwithstanding the foregoing, if the Change in Control occurs on or after
October 3 of a calendar year but not later than November 15 of such year, your
outstanding options must be exercised no later than December 31 of such year,
and if the Change in Control occurs after November 15 of a calendar year, your
outstanding options must be exercised between January 1 of the year following
the year in which the Change in Control occurred and the ninetieth (90th) day
following the date of the Change in Control; provided, however, that in no event
may exercise occur after the exercise date(s) you have elected as of the date of
this grant.

VI. TRANSFERABILITY

This Agreement shall be binding upon and inure to the benefit of any successor
of Invacare and your heirs, estate and personal representative. Your option
shall not be transferable other than by Will or the laws of descent and
distribution, and your option may be exercised during your lifetime only by you
provided that a guardian or other legal representative, who has been duly

 

5



--------------------------------------------------------------------------------

appointed may, except as otherwise provided in the Plan, exercise the option on
your behalf. Your personal representative shall act in your place with respect
to exercising the option or taking any other action pursuant to the Agreement.

VII. ADJUSTMENTS OR AMENDMENTS

In the event that, subsequent to the date of this Agreement, the outstanding
common shares of Invacare are, as a result of a stock split, stock dividend,
combination or exchange of shares, exchange of other securities,
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization, liquidation, dissolution, sale of assets or other such change,
including, without limitation, any transaction described in Code Section 424(a),
increased, decreased, changed into or exchanged for a different number or kind
of shares of stock or other securities of Invacare or another entity or
converted into cash, then, except as otherwise provided below, (i) there shall
automatically be substituted for each Invacare common share subject to an
unexercised option, the amount of cash or other securities into which each
outstanding Invacare common share shall be converted or exchanged and (ii) the
option price per common share or unit of securities shall be increased or
decreased proportionally so that the aggregate purchase price for any securities
subject to the option shall remain the same as immediately prior to such event.
Notwithstanding the preceding provisions of this Article VII, the Committee may,
in its sole discretion, make other adjustments or amendments to the securities
subject to options and/or amend the provisions of the Plan and/or this option
agreement (including, without limitation, accelerating the date on which
unexercised options shall expire or terminate), to the extent appropriate,
equitable and in compliance with the provisions of Code Section 424(a) to the
extent applicable and any such adjustment or amendment shall be final, binding
and conclusive. Any such adjustment or amendment shall provide for the
elimination of fractional shares.

VIII. CONTROLLING PROVISIONS OF PLAN

This Agreement is subject to all of the terms, conditions and provisions of the
Plan (all of which are incorporated herein by reference to the extent not
inconsistent with the specific terms of this option agreement) and to such
rules, regulations, and interpretations related to the Plan as may be adopted by
the Committee and as may be in effect from time to time. Without limiting the
generality of the foregoing, the Committee shall have the same authority to
amend or terminate this Agreement and the options granted hereunder as it has to
amend the Plan and any awards thereunder. Moreover, the Committee has authority
to interpret and construe any provision of this Agreement and its interpretation
and construction shall be binding and conclusive.

IX. LIABILITY

The liability of Invacare under this Agreement and any distribution of shares
made hereunder is limited to the obligations set forth herein with respect to
such distribution and no term or provision of this Agreement shall be construed
to impose any liability on Invacare, its officers, employees or any subsidiary
with respect to any loss, cost or expense which you may incur in connection with
or arising out of any transaction in connection with this Agreement.

 

6



--------------------------------------------------------------------------------

X. WITHHOLDING

You agree that, as a condition to your exercise of this Option, Invacare may, if
so required by tax regulations, make appropriate provision for tax withholding
with respect to the transactions contemplated by this Agreement.

XI. SECTION 409A; NO GUARANTY OF TAX CONSEQUENCES

While the Company has established, and will maintain, the Plan, the Company
makes no representation, warranty, commitment, or guaranty concerning the
income, employment, or other tax consequences of accepting this option award
under federal, state, or local law.

It is the intention and purpose of the Company that this option shall be, at all
relevant times, in compliance with Code Section 409A and all other applicable
laws, and this option shall be so interpreted and administered. In addition to
the general amendment rights of the Company with respect to the Plan, the
Company specifically retains the unilateral right (but not the obligation) to
make, prospectively or retroactively, any amendment to this option or any
related document as it deems necessary or desirable to more fully address issues
in connection with compliance with Code Section 409A and such other laws. In no
event, however, shall this section or any other provisions of this option be
construed to require the Company to provide any gross-up for the tax
consequences of any provisions of, or payments under, this Agreement and the
option granted hereunder and the Company shall have no responsibility for tax or
legal consequences to any Director (or beneficiary) resulting from the terms or
operation of this Agreement or such option.

ACCEPTANCE

The undersigned hereby accepts the terms of the stock option granted herein and
acknowledges receipt of a copy of the Invacare Corporation 2003 Performance
Plan.

 

          (Signature of Optionee)     (Date)

 

7